  Case 14-32004         Doc 51     Filed 02/06/19 Entered 02/06/19 09:34:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-32004
         ROSCHELLE S HOWARD

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/30/2014.

         2) The plan was confirmed on 01/26/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/17/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,576.00.

         10) Amount of unsecured claims discharged without payment: $83,964.14.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-32004        Doc 51       Filed 02/06/19 Entered 02/06/19 09:34:12                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,883.44
       Less amount refunded to debtor                            $105.06

NET RECEIPTS:                                                                                     $7,778.38


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $343.26
    Other                                                                    $39.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,382.26

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ALLIANCEONE                      Unsecured         216.00           NA              NA            0.00       0.00
AMERIMARK PREMIER                Unsecured          72.00           NA              NA            0.00       0.00
AT&T                             Unsecured         330.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         797.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured           1.00      7,722.94        7,722.94        772.29        0.00
BARNES AUTO GROUP                Unsecured      2,447.00       2,447.04        2,447.04        244.70        0.00
BARNES AUTO GROUP                Unsecured      2,447.00            NA              NA            0.00       0.00
CBE GROUP                        Unsecured         794.00           NA              NA            0.00       0.00
CERTEGY                          Unsecured         158.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00     11,892.96        11,892.96      1,189.30        0.00
CITY OF CHICAGO MUNICIPAL        Unsecured            NA       2,760.00        2,760.00        276.00        0.00
COMCAST                          Unsecured         612.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         759.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         466.00           NA              NA            0.00       0.00
Mci                              Unsecured         356.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured      1,300.00            NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         209.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         190.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         135.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured      1,381.00            NA              NA            0.00       0.00
MOHELA                           Unsecured      3,778.00       7,643.74        7,643.74        764.37        0.00
PATHOLOGY CONSULTAN              Unsecured         188.00           NA              NA            0.00       0.00
PEOPLES GAS                      Unsecured         466.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,014.00       1,494.58        1,494.58        149.46        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         321.00           NA              NA            0.00       0.00
SCALETTA RONALD J                Unsecured     36,963.00            NA              NA            0.00       0.00
SPRINT                           Unsecured      1,466.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured           1.00           NA              NA            0.00       0.00
STANISCCONTR                     Unsecured         553.00           NA              NA            0.00       0.00
T MOBILE                         Unsecured           1.00           NA              NA            0.00       0.00
Trident Asset Manageme           Unsecured          61.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-32004           Doc 51     Filed 02/06/19 Entered 02/06/19 09:34:12                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim         Principal       Int.
Name                                 Class    Scheduled      Asserted     Allowed          Paid          Paid
Trident Asset Manageme            Unsecured          58.00           NA             NA           0.00        0.00
Trident Asset Manageme            Unsecured          56.00           NA             NA           0.00        0.00
Trident Asset Manageme            Unsecured          46.00           NA             NA           0.00        0.00
Trident Asset Manageme            Unsecured          45.00           NA             NA           0.00        0.00
US DEPT OF ED MOHELA              Unsecured      2,952.00            NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                        $0.00                 $0.00               $0.00
TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $33,961.26          $3,396.12                   $0.00


Disbursements:

        Expenses of Administration                              $4,382.26
        Disbursements to Creditors                              $3,396.12

TOTAL DISBURSEMENTS :                                                                            $7,778.38




UST Form 101-13-FR-S (09/01/2009)
  Case 14-32004         Doc 51      Filed 02/06/19 Entered 02/06/19 09:34:12                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
